                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JANE DOE,                                            Case No. 18-cv-02965-HSG (KAW)
                                   8                     Plaintiff,
                                                                                              ORDER REGARDING JOINT
                                   9              v.                                          DISCOVERY LETTER
                                  10     SUN LIFE ASSURANCE COMPANY OF                        Re: Dkt. No. 35
                                         CANADA,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On May 18, 2018, Plaintiff Jane Doe filed the instant Employee Retirement Income

                                  14   Security Act ("ERISA") case against Defendant Sun Life Assurance Company of Canada, alleging

                                  15   that Defendant terminated her long-term disability claim. (Compl. ¶¶ 1-2, Dkt. No. 1.) On

                                  16   February 6, 2019, the parties filed a joint discovery letter regarding Plaintiff's request for all

                                  17   instant messaging ("IM") notes or memos generated by Defendant during its administration of

                                  18   Plaintiff's claim. (Discovery Letter at 1, Dkt. No. 35.) Plaintiff asserts that Defendant generates

                                  19   IM notes or memos in administering long-term disability claims, but that Defendant did not

                                  20   provide any IM notes or memos in the ERISA administrative record. (Id.) Defendant responds

                                  21   that it has provided a complete administrative record. (Id. at 2.)

                                  22          The Court DENIES Plaintiff's request for further production; the Court cannot compel

                                  23   Defendant to produce documents that do not exist. Defendant states that it has no IMs, and that to

                                  24   the extent Plaintiff is arguing there are specific documents Defendant did not include in the

                                  25   administrative record, no such documents exist. (Discovery Letter at 2-3.) While Plaintiff argues

                                  26   that the administrative record must include "documents generated in the course of making the

                                  27   benefit determination, without regard to whether such document, record, or other information was

                                  28   relied upon in making the benefit determination," Defendant asserts that it has done so. (Id. at 2.)
                                   1   Specifically, Defendant states that it not only produced documents it relied upon, but that it has

                                   2   also "produced documents that it generated; produced documents that it considered; and produced

                                   3   documents it evaluated." (Id.) Thus, there is no reason for the Court to believe any documents are

                                   4   being improperly withheld.

                                   5          In the alternative, Plaintiff argues that Defendant should be required to provide a sworn

                                   6   declaration hat no IM memos or notes were generated that relate or refer to Plaintiff or her claim.

                                   7   (Discovery Letter at 2.) Plaintiff provides no legal authority for such a requirement, and the Court

                                   8   finds this requirement unnecessary. Again, Defendant has stated that no such documents exist; a

                                   9   sworn affidavit to that effect is not needed.

                                  10          IT IS SO ORDERED.

                                  11   Dated: February 15, 2019
                                                                                             __________________________________
                                  12
Northern District of California




                                                                                             KANDIS A. WESTMORE
 United States District Court




                                  13                                                         United States Magistrate Judge

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
